Exhibit 10.2

The Cooper Companies, Inc.

 

 

Amended and Restated 2007 Long-Term Incentive Plan

As Approved by Stockholders: March 18, 2009



--------------------------------------------------------------------------------

Amended and Restated 2007 Long-Term Incentive Plan

The Cooper Companies, Inc.

 

 

Amended and Restated 2007 Long-Term Incentive Plan

 

Section 1. Purpose; Definitions

   1

Section 2. Administration

   3

Section 3. Stock Subject To Plan

   4

Section 4. Eligibility

   4

Section 5. Stock Options

   4

Section 6. Stock Appreciation Rights

   7

Section 7. Restricted Stock

   7

Section 8. Deferred Stock

   9

Section 9. Stock Purchase Rights

   10

Section 10. Long-Term Performance Awards

   10

Section 11. Amendments And Termination

   11

Section 12. Unfunded Status Of Plan

   12

Section 13. General Provisions

   12

Section 14. Effective Date Of Plan

   13

Section 15. Term Of Plan

   14

Section 16. Certain Stock Options For United Kingdom Employees

   14

SCHEDULE A

   15

Section A1. Eligibility

   15

Section A2. Stock Subject To The Plan

   15

Section A3. Stock Options

   15

Section A4. Amendments And Termination

   18



--------------------------------------------------------------------------------

The Cooper Companies, Inc.

Amended and Restated 2007 Long-Term Incentive Plan

Section 1. Purpose; Definitions.

The purpose of The Cooper Companies, Inc. 2007 Long-Term Incentive Plan (the
‘Plan’) is to enable the Company to attract, retain and reward key employees and
consultants to the Company and its Subsidiaries and Affiliates, and strengthen
the mutuality of interests between such key employees and consultants and the
Company’s stockholders, by offering such key employees and consultants
performance-based incentive equity interests in the Company.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board as an entity for which the Company has a
legitimate business interest in allowing such entity to be a participating
employer under the Plan, provided that the Company directly or indirectly owns
at least 20% of the combined voting power of all classes of stock of such entity
or at least 20% of the ownership interests in such entity.

(b) “Board” means the Board of Directors of the Company.

(c) “Book Value” means, as of any given date, on a per share basis (i) the
Stockholders’ Equity in the Company as of the end of the immediately preceding
fiscal year as reflected in the Company’s consolidated balance sheet, subject to
such adjustments as the Committee shall specify at or after grant, divided by
(ii) the number of then outstanding shares of Stock as of such year-end date (as
adjusted by the Committee for subsequent events).

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(e) “Committee” shall mean the Board or, if the Board delegates its power and
authority to administer this Plan to a committee of the Board described in this
Section 2 of the Plan, such committee.

(f) “Company” means The Cooper Companies, Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.

(g) “Deferred Stock” or “Deferred Stock Award” means an award made pursuant to
Section 8 below of the right to receive Stock at the end of a specified deferral
period.

(h) “Disability” means disability as determined under procedures established by
the Committee for purposes of this Plan.

(i) “Early Retirement” means retirement from consulting or active employment
with the Company and any Subsidiary or Affiliate after satisfying the
requirements for early retirement under the provisions of the applicable pension
plan of such entity, and receiving the consent of the Company prior to such
retirement under the terms of this Plan.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fair Market Value” means, as of any given date, unless otherwise determined
by the Committee in good faith, the closing price of the Stock on the New York
Stock Exchange as reported on http://finance.yahoo.com or, if no such sale of
Stock occurs on the New York Stock Exchange on such date, the fair market value
of the Stock as determined by the Committee in good faith.

(l) “Full Value Award” means any Grant other than an Option or other Grant for
which the Participant pays the intrinsic value (whether directly or by forgoing
a right to receive a payment from the Company).

 

1



--------------------------------------------------------------------------------

(m) “Grant” means an instrument or agreement evidencing an option, SAR, etc
granted hereunder, which may, but need not be, acknowledged by the recipient
thereof.

(n) “Incentive Stock Option” or “ISO” means any Stock Option intended to be and
designated as an ‘Incentive Stock Option’ within the meaning of Section 422 of
the Code.

(o) “Long-term Performance Award” means an award under Section 10 below that is
valued in whole or in part based on the achievement of Company, Subsidiary,
Affiliate, or individual performance factors or criteria as the Committee may
deem appropriate.

(p) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3 as
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Commission.

(q) “Non-Qualified Stock Option” or “NQSO” means any Stock Option that is not an
Incentive Stock Option.

(r) “Normal Retirement” means retirement from consulting or active employment
with the Company and any Subsidiary or Affiliate on or after age 65.

(s) “Performance Criteria” means any one or more of the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added, sales or revenue, net income (either before or after
taxes), operating earnings, cash flow (including, but not limited to, operating
cash flow and free cash flow), cash flow return on capital, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns, return on sales, gross or net profit margin, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings per share, price per share of Stock, and market share, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group.

(t) “Plan” means this 2007 Long-Term Incentive Plan, as hereinafter amended from
time to time.

(u) “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 below.

(v) “Retirement” means Normal or Early Retirement.

(w) “Stock” means the Common Stock, $0.10 par value per share, of the Company.

(x) “Stock Appreciation Right” or “SAR” means the right pursuant to an award
granted under Section 6 below to receive from the Company an amount of cash or
shares of Stock with a Fair Market Value equal to the excess, if any, of the
Fair Market Value of a number of shares of Stock specified in such award at the
time of exercise of the right over the Fair Market Value of such number of
shares of Stock on the date the right was granted.

(y) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock and Deferred Stock, if the Committee so determines)
granted pursuant to Section 5 below.

(z) “Stock Purchase Right” means the right to purchase Stock pursuant to
Section 9.

(aa) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50%, or more of the total combined voting power of all classes of stock in one
of the other corporations in the chain.

In addition, the term “Cause” shall have the meaning set forth in Section 5(i)
below.

 

2



--------------------------------------------------------------------------------

Section 2. Administration.

The Plan shall be administered by the Board or, if the Board delegates its power
and authority to administer this Plan to a committee of the Board, such
committee. Any such committee shall consist solely of two or more directors
appointed by and holding office at the pleasure of the Board, each of whom is a
“Non-Employee Director” of the Company as defined in Rule 16b-3 of the Exchange
Act and an “outside director” for purposes of Section 162(m) of the Code. If the
Board delegates its power and authority to administer this Plan to a committee,
the members of such committee shall serve at the pleasure of the Board, such
committee members may resign at any time by delivering written notice to the
Board and vacancies in the committee may be filled by the Board.

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers, consultants and other key employees eligible under Section 4:
(i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock,
(iv) Deferred Stock, (v) Stock Purchase Rights, and/or (vi) Long-term
Performance Awards.

In particular, the Committee shall have the authority:

(i) to select the officers, consultants and other key employees of the Company
and its Subsidiaries and Affiliates to whom Stock Options, Stock Appreciation
Rights, Restricted Stock, Deferred Stock, Stock Purchase Rights, and/or
Long-term Performance Awards may from time to time be granted hereunder;

(ii) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights, and/or Long-term Performance Awards, or
any combination thereof, are to be granted hereunder to one or more eligible
employees;

(iii) to determine the number of shares, if applicable, to be covered by each
such award granted hereunder;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine, in its sole discretion);

(v) to determine whether and under what circumstances a Stock Option may be
settled in cash, Restricted Stock and/or Deferred Stock under Section 5(k) or
(1), as applicable, instead of Stock;

(vi) to determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan and/or other cash awards made by the
Company are to be made, and operate, on a tandem basis vis à vis other awards
under the Plan and/or cash awards made outside of the Plan, or on an additive
basis;

(vii) to determine whether, to what extent and under what circumstances Stock
and other amounts, payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); and

(viii) to determine the terms and restrictions applicable to Stock Purchase
Rights and the Stock purchased by exercising such Rights.

(ix) to interpret the Plan and remedy any inconsistencies and ambiguities herein
and between any agreement evidencing an award thereunder.

The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.

 

3



--------------------------------------------------------------------------------

Section 3. Stock Subject To Plan.

The total number of shares of Stock reserved and available for distribution
pursuant to stock options or other awards relating to Stock made under the Plan
shall be 3,700,000 shares. Such shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares. The maximum number of shares
with respect to which an employee may be granted awards under this Plan during
any fiscal year is 250,000.

Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option, or if any such shares of Stock
that are subject to any Restricted Stock or Deferred Stock Award, Stock Purchase
Right, or Long-term Performance Award granted hereunder are forfeited or any
such award otherwise terminates without a payment being made to the participant
in the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend, Stock split or other change in corporate structure affecting the
Stock, an equitable and appropriate substitution or adjustment shall be made in
the aggregate number of shares reserved for issuance under the Plan, in the
number and option or base price of shares subject to outstanding Options and
SARs granted under the Plan, in the number and purchase price of shares subject
to outstanding Stock Purchase Rights under the Plan, and in the number of shares
subject to other outstanding awards granted under the Plan, provided that the
number of shares subject to any Grant shall always be a whole number. The right
to have such substitutions and adjustments made is nondiscretionary, but how
such substitutions and adjustments are made shall be determined in the
discretion of the Committee. In addition, in the event of any merger or other
corporate transaction or event which results in shares of Stock being purchased
for cash, or being exchanged for or converted into cash or the right to receive
cash, the Committee, in its sole discretion, and on such terms and conditions as
it deems appropriate, may provide that any Stock Option, Stock Appreciation
Right, Restricted Stock or Deferred Stock Award, Stock Purchase Right, or
Long-term Performance Award shall be converted into the right to receive an
amount of cash equal to the amount of cash, if any, that would have been
received, in the event of such merger or corporate transaction or event, if such
Stock Option, Stock Appreciation Right, Restricted Stock or Deferred Stock
Award, Stock Purchase Right, or Long-term Performance Award had been fully
exercisable or payable, or vested and had been exercised or paid immediately
prior to such merger or other corporate transaction or event to the extent of
the cash value thereof, and, upon such conversion, such Stock Option, Stock
Appreciation Right, Restricted Stock or Deferred Stock Award, Stock Purchase
Right, or Long-term Performance Award (including any such Stock Option, Stock
Appreciation Right, Restricted Stock or Deferred Stock Award, Stock Purchase
Right, or Long-term Performance Award which, under the terms of such merger or
other corporate transaction or event, would have no cash value) shall be
cancelled.

Section 4. Eligibility.

Officers, consultants and such employees of the Company and its Subsidiaries and
Affiliates (but excluding members of the Committee and any person who serves
only as a director) whom the Committee determines is responsible for or
contributes to the management, growth and/or profitability of the business of
the Company and/or its Subsidiaries and Affiliates are eligible to be granted
awards under the Plan.

Section 5. Stock Options.

Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan and/or cash awards made outside of the Plan. Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve.

Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Non-Qualified Stock Options.

 

4



--------------------------------------------------------------------------------

The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided, however that
Incentive Stock Options shall only be granted to an individual who, at the time
of grant, is an employee of the Company or a Subsidiary.

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee at the time of grant but shall not
be less than the Fair Market Value on the date of grant.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years after the date the
Option is granted. No Incentive Stock Option shall be granted more than ten
years after the date this Plan is approved by the stockholders of the Company
under Section 14.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee in
its sole discretion at or after grant.

(d) Method of Exercise. Subject to whatever exercise provisions apply under
Section 5(c), Stock Options may be exercised in whole or in part at any time
during the option period, by giving written notice of exercise to the Company
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by check, note or
such other instrument as the Committee may accept. Except as otherwise
prohibited by law, as determined by the Committee, in its sole discretion, at or
after grant, payment in full or in part may also be made (i) in the form of
Stock subject to an award (based, in each case, on the Fair Market Value of the
Stock on the date the option is exercised, as determined by the Committee);
provided, however, that, in the case of an Incentive Stock Option, the right to
make a payment in the form of already owned shares may be authorized only at the
time the option is granted; or (ii) through the delivery of a notice that the
optionee has placed a market sell order with a broker with respect to shares of
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided that payment of
such proceeds is made to the Company prior to the delivery of any shares of
Stock by the Company. No shares of Stock shall be issued until full payment
therefor has been made. An optionee shall generally have the rights to dividends
or other rights of a stockholder with respect to shares subject to the Option
when the optionee has given written notice of exercise, has paid in full for
such shares, and, if requested, has given the representation described in
Section 13(a).

(e) Transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee or by his guardian or legal representative. Notwithstanding the
foregoing, a Non-Qualified Stock Option may be transferred to, exercised by and
paid to a trust in which the optionee has a fifty percent or more interest or a
foundation which the optionee controls the management of the assets, provided
that (i) the optionee receives no consideration for such transfer, and (ii) the
transferee receives the Non-Qualified Stock Option subject to the same
restrictions imposed upon the transferor and pursuant to such conditions and
procedures as the Committee may establish. Any permitted transfer shall be
subject to the condition that the Committee receives evidence satisfactory to it
that the trust is and shall remain under the control of the optionee and that
the transfer is being made for estate and/or tax planning purposes and on a
basis consistent with the Company’s lawful issue of securities.

(f) Termination by Death. Subject to Section 5(j), if an optionee’s employment
by or consultancy with the Company and any Subsidiary or Affiliate terminates by
reason of death, any Stock Option held by such optionee may thereafter be
exercised, to the extent such option was exercisable at the time of death or on
such accelerated basis as the Committee may determine at or after grant (or as
may be determined in accordance with procedures established by the Committee),
by the legal representative of the estate or by the legatee of the optionee
under the will of the optionee, for a period of three years (or such other
period as the Committee may specify at grant) from the date of such death or
until the expiration of the stated term of such Stock Option, whichever period
is the shorter.

 

5



--------------------------------------------------------------------------------

(g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment by or consultancy with the Company and any Subsidiary or
Affiliate terminates by reason of Disability, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee), for a period of three years (or
such other period as the Committee may specify at grant) from the date of such
termination of employment or consultancy or until the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that, if the optionee dies within such three-year period (or such other period
as the Committee shall specify at grant), any unexercised Stock Option held by
such optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.

(h) Termination by Reason of Retirement. Subject to Section 5(j), if an
optionee’s employment by or consultancy with the Company and any Subsidiary or
Affiliate terminates by reason of Normal or Early Retirement, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of such Retirement or on such accelerated basis
as the Committee may determine at or after grant (or as may be, determined in
accordance with procedures established by the Committee), for a period of three
years (or such other period as the Committee may specify at grant) from the date
of such termination of employment or consultancy or the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that, if the optionee dies within such three-year period (or such other period
as the Committee may specify at grant), any unexercised Stock Option held by
such optionee shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment by
reason of Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, the option will thereafter be treated as a Non-Qualified Stock Option.

(i) Other Termination. Unless otherwise determined by the Committee (or pursuant
to procedures established by the Committee) at or after grant, if an optionee’s
employment by or consultancy with the Company and any Subsidiary or Affiliate
terminates for any reason other than death, Disability or Normal or Early
Retirement, the Stock Option shall thereupon terminate, except that such Stock
Option may be exercised for the lesser of three months or the balance of such
Stock Option’s term if the optionee is involuntarily terminated by the Company
and any Subsidiary or Affiliate without Cause. For purposes of this Plan,
“Cause” means the conviction of, or plea of nolo contendere to a felony by the
participant, or a participant’s willful misconduct or dishonesty, any of which
is directly and materially harmful to the business or reputation of the Company
or any Subsidiary or Affiliate.

(j) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.

To the extent required for ‘incentive stock option’ status under
Section 422(b)(7) of the Code (taking into account applicable Internal Revenue
Service regulations and pronouncements), the Plan shall be deemed to provide
that the aggregate Fair Market Value (determined as of the time of grant) of the
stock with respect to which Incentive Stock Options are exercisable for the
first time by the optionee during any calendar year under the Plan and/or any
other stock option plan of the Company or any Subsidiary or parent corporation
(within the meaning of Section 424 of the Code) after 1986 shall not exceed
$100,000. If the aggregate Fair Market Value exceeds $100,000, then those
options in excess of $100,000 will not be treated as ISOs. Those shares not
treated as ISOs will be taxed at ordinary income rates on exercise. If
Section 422 is hereafter amended to delete the requirement now in
Section 422(b)(7) that the plan text expressly provide for the $100,000
limitation set forth in Section 422(b)(7), then this paragraph of Section 5(j)
shall no longer be operative.

 

6



--------------------------------------------------------------------------------

(k) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Stock or Restricted Stock an option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made; provided, however, that unless
stockholder approval is obtained, the Committee shall not offer to buy out any
Option having a per share exercise price greater than the per share Fair Market
Value of a share of Stock at the time of such offer. In no event may the Company
buyout any Stock Option with the grant of another Stock Option, without
shareholder approval.

(l) Settlement Provisions. If the option agreement so provides at grant, or is
amended after grant and prior to exercise to so provide (with the optionee’s
consent), the Committee may require that all or part of the shares to be issued
with respect to the spread value of an exercised Option take the form of
Restricted Stock, which shall be valued on the date of exercise on the basis of
the Fair Market Value (as determined by the Committee) of such Restricted Stock
determined without regard to the forfeiture restrictions involved.

(m) 10% Stockholders. No Incentive Stock Option may be granted under this Plan
to any employee who, at the time the Incentive Stock Option is granted, owns, or
is considered as owning, within the meaning of Section 422 of the Internal
Revenue Code, shares possessing more than ten percent (10%) of the total
combined voting power or value of all classes of stock of the Company, a
Subsidiary or a parent corporation (within the meaning of Section 424 of the
Code) unless the option price under such Option is at one hundred ten percent
(110%) of the Fair Market Value of a share of Stock on the date such Option is
granted and the duration of such Option is no more than five (5) years.

Section 6. Stock Appreciation Rights.

(a) Exercise. A Stock Appreciation Right may be exercised by a recipient,
subject to Section 6(b), in accordance with the procedures established by the
Committee for such purpose. Upon such exercise, the recipient shall be entitled
to receive an amount determined in the manner prescribed in Section 6(b).

(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(i) Upon the exercise of a Stock Appreciation Right, a recipient shall be
entitled to receive an amount in cash and/or shares of Stock with a Fair Market
Value, as the Committee in its sole discretion shall determine, equal to the
excess of the Fair Market Value of a number of shares of Stock specified in the
award at the date of exercise of the Stock Appreciation Right over the Fair
Market Value of such number of shares of Stock at the date of grant of the Stock
Appreciation Right. When payment is to be made in shares, the number of shares
to be paid shall be calculated on the basis of the Fair Market Value of the
shares on the date of exercise.

(ii) Stock Appreciation Rights shall not be transferable by the recipient
thereof otherwise than by will or by the laws of descent and distribution, and
all Stock Appreciation Rights shall be exercisable, during the recipient’s
lifetime, only by the recipient.

Section 7. Restricted Stock.

(a) Administration. Shares of Restricted Stock may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price to be paid by the
recipient of Restricted Stock (subject to Section 7(b)), the time or times
within which such awards may be subject to forfeiture, and all other terms and
conditions of the awards.

 

7



--------------------------------------------------------------------------------

The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals (including goals based on the Performance Criteria)
or such other factors as the Committee may determine, in its sole discretion.

The provisions of Restricted Stock awards need not be the same with respect to
each recipient.

(b) Awards and Certificates. The prospective recipient of a Restricted Stock
Award shall not have any rights with respect to such award, unless and until
such recipient has executed an agreement evidencing the award and has delivered
a fully executed copy thereof to the Company, and has otherwise complied with
the applicable terms and conditions of such award. Each award shall be subject
to the following terms and conditions:

(i) Unless the Committee determines that no purchase price is required by law,
then the purchase price for shares of Restricted Stock shall be equal to or
greater than their par value.

(ii) Awards of Restricted Stock must be accepted within a period of 60 days (or
such shorter period as the Committee may specify at grant) after the award date,
by executing a Restricted Stock Award agreement and paying whatever price is
required under Section 7(b)(i).

(iii) Each participant receiving a Restricted Stock Award shall be issued shares
of Stock, either in book form or electronically, evidencing the grant of the
Restricted Stock, registered in the name of such participant, noting the terms,
conditions and restrictions applicable to such award. The Committee in its sole
discretion may issue stock certificates to evidence the Restricted Stock Award.
If a stock certificate is issued, it shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such award.

(iv) The Committee shall require that any stock certificates evidencing such
shares issued be held in custody by the Company until the restrictions, if any,
thereon shall have lapsed, and that, as a condition of any Restricted Stock
Award, the participant shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such award.

(c) Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 7 shall be subject to the following restrictions and conditions:

(i) Subject to the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
‘Restriction Period’), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits, the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Committee may determine, in its sole discretion.

(ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 13(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued.

(iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment or consultancy with
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction will vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant. If any Restricted Stock is forfeited, the Company
shall pay to the participant (or the estate of a deceased participant) an amount
equal to the price, if any, that the participant paid with respect to such
Restricted Stock.

 

8



--------------------------------------------------------------------------------

(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, an appropriate number
of unrestricted shares shall be delivered to the participant promptly in book,
electronic or other form, or by issuance of share certificates as determined in
the sole discretion of the Committee.

Section 8. Deferred Stock.

(a) Administration. Deferred Stock may be awarded either alone, in addition to
or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan. The Committee shall determine the eligible persons to whom
and the time or times at which Deferred Stock shall be awarded, the number of
shares of Deferred Stock to be awarded to any person, the duration of the period
(the ‘Deferral Period’) during which, and the conditions under which, receipt of
the Stock will be deferred, and the other terms and conditions of the award in
addition to those set forth in Section 8(b).

The Committee may condition the grant of Deferred Stock upon the attainment of
specified performance goals (including goals based on the Performance Criteria)
or such other factors or criteria as the Committee shall determine, in its sole
discretion.

The provisions of Deferred Stock Awards need not be the same with respect to
each recipient.

(b) Terms and Conditions. The shares of Deferred Stock awarded pursuant to this
Section 8 shall be subject to the following terms and conditions:

(i) Subject to the provisions of this Plan and the award agreement referred to
in Section 8(b)(vi) below, Deferred Stock Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(v), where applicable), the Company shall deliver to the
recipient shares of Stock equal to the shares covered by the Deferred Stock
Award. Such shares may be delivered in book, electronic or other form, or by
issuance of share certificates as determined in the sole discretion of the
Committee.

(ii) Unless otherwise determined by the Committee at grant, amounts equal to any
dividends declared during the Deferral Period with respect to the number of
shares covered by a Deferred Stock Award will be paid to the participant
currently, or deferred and deemed to be reinvested in additional Deferred Stock,
or otherwise reinvested, all as determined at or after the time of the award by
the Committee, in its sole discretion.

(iii) Subject to the provisions of the award agreement and this Section 8, upon
termination of a participant’s employment or consultancy with the Company and
any Subsidiary or Affiliate for any reason during the Deferral Period for a
given award, the Deferred Stock in question will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant. If any Deferred Stock is forfeited, the Company shall pay to the
participant (or the estate of a deceased participant) an amount equal to the
price, if any, the participant paid with respect to such Deferred Stock.

(iv) Based on service, performance and/or such other factors or criteria as the
Committee may determine, the Committee may, at or after grant, accelerate the
vesting of all or any part of any Deferred Stock Award and/or waive the deferral
limitations for all or any part of such award.

(v) A participant may elect to further defer receipt of an award (or an
installment of an award) for a specified period or until a specified event (the
‘Elective Deferral Period’), subject in each case to the Committee’s approval
and to such terms as are determined by the Committee, all in its sole
discretion. Subject to any exceptions adopted by the Committee, such election
must generally be made 12 months prior to completion of the Deferral Period for
such Deferred Stock Award (or such installment) and shall not take

 

9



--------------------------------------------------------------------------------

effect for at least 12 months. The Elective Deferral Period must be at least
five years or, if elected by the participant, until termination of employment or
a change in control of the Company (as determined under Section 409A of the
Code) if earlier. Any such election shall comply with the requirements of
Section 409A of the Code.

(vi) Each award shall be confirmed by, and subject to the terms of, a Deferred
Stock agreement executed by the Company and the participant.

(vii) A recipient of a Deferred Stock Award shall have no rights as a
stockholder with respect to any shares covered by his Deferred Stock Award until
the issuance of a stock certificate for such shares.

Section 9. Stock Purchase Rights.

(a) Awards and Administration. Subject to Section 3 above, the Committee may
grant eligible participants Stock Purchase Rights which shall enable such
participants to purchase Stock (including Deferred Stock and Restricted Stock):

(i) at its Fair Market Value on the date of grant;

(ii) at 50% of such Fair Market Value on such date;

(iii) at an amount equal to Book Value on such date; or

(iv) at an amount equal to the par value of such Stock on such date.

However, no share of Stock shall be sold at less than its par value. The
Committee shall also impose such deferral, forfeiture and/or other terms and
conditions as it shall determine, in its sole discretion, on such Stock Purchase
Rights or the exercise thereof.

The terms of Stock Purchase Rights Awards need not be the same with respect to
each participant. Each Stock Purchase Right Award shall be confirmed by, and be
subject to the terms of, a Stock Purchase Rights agreement.

(b) Exercisability. Stock Purchase Rights shall generally be exercisable for
such period after grant as is determined by the Committee, but not to exceed 90
days.

(c) Loans. Unless otherwise prohibited by law, if the Committee so determines,
the Company shall make or arrange for a loan to a participant with respect to
the exercise of Stock Purchase Rights. The Committee shall have full authority
to decide whether such a loan should be made and to determine the amount, term
and other provisions of any such loan, including the interest rate to be
charged, whether the loan is to be with or without recourse against the
borrower, the security, if any, therefor, the terms on which the loan is to be
repaid and the conditions, if any, under which it may be forgiven. However, no
loan hereunder shall have a term (including extensions) exceeding ten years in
duration or be in an amount exceeding 90% of the total purchase price paid by
the borrower.

Section 10. Long-Term Performance Awards.

(a) Administration. Long-term Performance Awards may be granted either alone or
in addition to other awards granted under the Plan. The Committee shall
determine the nature, length and starting date of the performance period (the
‘Performance Period’) for each Long-term Performance Award and shall determine
the performance objectives to be used in the valuation of Long-term Performance
Awards and determining the extent to which such Long-term Performance Awards
have been earned. Performance objectives may vary, from participant to
participant and between groups of participants and shall be based upon such
Company, Subsidiary, Affiliate or individual performance factors or criteria as
the Committee may deem appropriate, including, but not limited to the
Performance Criteria. Performance Periods may overlap and participants may
participate

 

10



--------------------------------------------------------------------------------

simultaneously with respect to Long-term Performance Awards that are subject to
different Performance Periods and different performance factors and criteria.
Long-term Performance Awards shall be confirmed by, and be subject to the terms
of, a Long-term Performance Award agreement. The terms of such awards need not
be the same with respect to each participant.

At the beginning of each Performance Period, the Committee shall determine for
each Long-term Performance Award subject to such Performance Period, the number
of shares of Stock (including Deferred or Restricted Stock) to be awarded to the
participant at the end of the Performance Period if and to the extent that the
relevant measures of performance for such Long-term Performance Award are met.
Such number of shares of Stock may be fixed or may vary in accordance with such
performance or other criteria as may be determined by the Committee.

(b) Adjustment of Awards. The Committee may adjust the performance goals and
measurements applicable to the Long-term Performance Awards to take into account
changes in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the inclusion or exclusion
of the impact of extraordinary or unusual items, events or circumstances in
order to avoid windfalls or hardships.

(c) Termination. Unless otherwise provided in the applicable Long-term
Performance Award agreement, if a participant terminates employment or his
consultancy during a Performance Period because of death, Disability or
Retirement, such participant shall be entitled to a payment with respect to each
outstanding Long-term Performance Award at the end of the applicable Performance
Period:

(i) based, to the extent relevant under the terms of the award, upon the
participant’s performance for the portion of such Performance Period ending on
the date of termination and the performance of the Company or any applicable
business unit for the entire Performance Period, and

(ii) prorated for the portion of the Performance Period during which the
Participant was employed by the Company, a subsidiary or affiliate,

all as determined by the Committee. The Committee may provide for an earlier
payment in settlement of such award in such amount and under such terms and
conditions as the Committee deems appropriate.

Except as otherwise provided in the applicable Long-term Performance Award
agreement, if a participant terminates employment or his consultancy during a
Performance Period for any other reason, then such participant shall not be
entitled to any payment with respect to the Long-term Performance Award subject
to such Performance Period, unless the Committee shall otherwise determine.

(d) Form of Payment. The earned portion of a Long-term Performance Award may be
paid currently or on a deferred basis with such interest or earnings equivalent
as may be determined by the Committee. Payment shall be made in the form of
whole shares of Stock, including Restricted Stock or Deferred Stock, as the
Committee shall determine. To the extent a Long-term Performance Award is
payable in Stock and the full amount therefor is not paid in Stock, then the
shares of Stock representing the portion of the value of the Long-term
Performance Award not paid in Stock shall again become available for award under
the Plan.

Section 11. Amendments And Termination.

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right (or
Limited Stock Appreciation Right), Restricted or Deferred Stock Award, Stock
Purchase Right, or Long-term Performance Award theretofore granted, without the
optionee’s or participant’s consent, or which, without the approval of the
Company’s stockholders, would:

(a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;

(b) change the employees or class of employees eligible to participate in the
Plan;

 

11



--------------------------------------------------------------------------------

(c) extend the maximum option period under Section 5(b) of the Plan; or

(d) otherwise materially alter the terms of the Plan.

The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but, subject to Section 3 above, no
such amendment shall impair the rights of any holder without the holder’s
consent. Notwithstanding any provision in this Plan to the contrary, no Stock
Option or Stock Appreciation Right may be amended to reduce the price per share
of the shares subject to such Stock Option or the exercise price of such Stock
Appreciation Right, as applicable, below the option price or exercise price as
of the date the Stock Option or Stock Appreciation Right is granted. In
addition, no Stock Option or Stock Appreciation Right may be granted in exchange
for or in connection with the cancellation or surrender of a Stock Option, Stock
Appreciation Right or other Grant if the new Stock Option, Stock Appreciation
Right or other Grant has an option or exercise price (including no exercise
price) which is less than the option or exercise price of the Stock Option or
Stock Appreciation Right being exchanged, cancelled or surrendered.

Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.

Section 12. Unfunded Status Of Plan.

(a) Unfunded Plan. The Plan is intended to constitute an ‘unfunded’ plan for
incentive and deferred compensation. With respect to any payments not yet made
to a participant or optionee by the Company, nothing contained herein shall give
any such participant or optionee any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu of or with respect
to awards hereunder, provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the ‘unfunded’ status of the
Plan.

(b) Section 409A. To the extent that the Committee determines that any award
granted under the Plan is subject to Section 409A of the Code, the agreement
evidencing such award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan and such agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date this Plan is effective. Notwithstanding any provision of
the Plan to the contrary, in the event that following the effective date of the
Plan the Committee determines that any award may be subject to Section 409A of
the Code and related Department of Treasury guidance, the Committee may adopt
such amendments to the Plan and the applicable agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (a) exempt the award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

Section 13. General Provisions.

(a) The Committee may require each person purchasing shares pursuant to a Stock
Option or other award under the Plan to represent to and agree with the Company
in writing that the optionee or participant is acquiring the shares for
investment and without a view to distribution thereof. The certificates for such
shares may include any legend which the Committee deems appropriate to reflect
any restrictions on transfer.

 

12



--------------------------------------------------------------------------------

The Committee may condition the exercise of an Option or the issuance and
delivery of Stock upon the listing, registration or qualification of the Stock
upon a securities exchange or under applicable securities laws.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(c) The making of an award under this Plan shall not confer upon any employee of
the Company or any Subsidiary or Affiliate any right to continued employment
with the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.

(d) No later than the date as of which an amount first becomes includable in the
gross income of the participant for Federal income tax purposes with respect to
any award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.

(e) The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Stock (or in Deferred Stock or other types of Plan awards)
at the time of any dividend payment shall only be permissible if sufficient
shares of Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options, Stock Purchase Rights and other Plan
awards).

(f) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.

(g) Notwithstanding any other provision of this Plan to the contrary, Full Value
Awards shall become vested over a period of not less than three years (or, in
the case of vesting based upon the attainment of Performance Criteria or other
performance-based objectives, over a period of not less than one year) following
the date the Grant is made; provided, that the Committee may accelerate vesting
of Full Value Awards in its discretion, only upon death, disability or a change
in control of the Company.”

Section 14. Effective Date Of Plan.

The Plan shall be effective as of January 1, 2007; subject to the approval of
the Plan by the holders of a majority of the shares of the Company’s Common
Stock at the next annual stockholders’ meeting in 2007. Any grants made under
the Plan prior to such approval shall be effective when made (unless otherwise
specified by the Committee at the time of grant), but shall be conditioned on,
and subject to, such approval of the Plan by such stockholders. Notwithstanding
any other provision of the Plan to the contrary, no Option, Stock Appreciation
Right or Stock Purchase Right may be exercised and no Restricted or Deferred
Stock or Long-term Performance Award shall become vested until such approval.

 

13



--------------------------------------------------------------------------------

Section 15. Term Of Plan.

No Stock Option, Stock Appreciation Right, Restricted Stock Award, Deferred
Stock Award, Stock Purchase Right, Other Stock-Based Award, or Long-term
Performance Award shall be granted pursuant to the Plan on or after December 31,
2017, but awards granted prior to such date may extend beyond that date.

Section 16. Certain Stock Options For United Kingdom Employees

Stock Options granted under Section 5 which are Non-Qualified Stock Options may
be granted subject to the terms and conditions of Schedule A hereto. Such
Non-Qualified Stock Options shall be subject to the terms and conditions of the
Plan, including Section 5.

 

14



--------------------------------------------------------------------------------

SCHEDULE A

CONTAINING PROVISIONS FOR

TAX APPROVED OPTIONS FOR UNITED KINGDOM EMPLOYEES

(Providing for the grant of Stock Options which it is intended shall satisfy the
requirements of Her Majesty’s Revenue and Customs pursuant to Schedule 4 to the
UK Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”), such options to be
referred to in this Schedule as “Approved Options”).

Approved Options may be granted pursuant to this Schedule A in accordance with
such provisions as would be applicable if the provisions of the Cooper
Companies, Inc. 2007 Long Term Incentive Plan (the “Plan”) relating to Stock
Options were here set out in full (provided that Sections 6, 7, 8, 9 and 10
shall not apply to this Schedule A), subject to the following further
modifications:

Section A1. Eligibility.

Approved Options may only be granted under this Schedule A to individuals who
are employees of the Company and its subsidiaries (and for this purpose a
subsidiary shall mean any company of which the Company has control as defined in
section 840 of the UK Income and Corporation Taxes Act 1988 (“Control”)) and who
are not ineligible to participate in accordance with the provisions of paragraph
9 of Schedule 4 to ITEPA and, if a director, is required to work in that
capacity for the Company and/or any such subsidiary for at least 25 hours per
week, excluding meal breaks. For the avoidance of doubt, no Approved Options
shall be granted to a consultant and references to “consultant/consultancy” in
the Plan shall have no relevance under this Schedule A.

Section A2. Stock Subject To The Plan.

(a) Approved Options granted under this Schedule A may only be made and may only
be exercised in respect of Stock which satisfies the requirements of paragraphs
16-20 of Schedule 4 to ITEPA.

(b) Only in the event of any reorganization, consolidation, Stock split or other
variation of the Company’s Stock, may an adjustment be made under Section 3 of
the Plan to the amount of Stock which is the subject of Approved Options granted
under this Schedule A and the option price payable in respect thereof and then
only with the prior approval of HM Revenue and Customs.

Section A3. Stock Options.

(a) Approved Options may only be granted pursuant to this Schedule A at an
option price which is not less than 100% of Fair Market Value as of the date of
grant provided that if no sale of Stock occurs on the New York Stock Exchange on
such date the option price shall not be less than the Fair Market Value of the
Stock as determined in accordance with Part VIII of the UK Taxation of
Chargeable Gains Act 1992 and agreed on or before that date for the purposes of
this Schedule A with HM Revenue and Customs Shares and Assets Valuation.

(b) No Approved Options may be granted to an employee or director which will
result in the aggregate option price for all the Stock comprised in outstanding
Approved Options granted to him under this Schedule A together with the
aggregate option price of all Stock comprised in outstanding options granted to
him under any other stock option scheme established by the Company or any
associated company (as defined in paragraph 35 of Schedule 4 to ITEPA) approved
under Schedule 4 to ITEPA exceeding 30,000 UK pounds sterling (converting, for
this purpose the option price into pounds sterling using the exchange rate
applicable on the date of grant of such option) or such other amount as is for
the time being specified as being the appropriate limit for the purposes of
paragraph 6(1) of Schedule 4 to ITEPA. For the avoidance of doubt, the limit set
out in Section 5(j) of the Plan applying to Incentive Stock Options shall not
apply to Approved Options granted under this Schedule A.

 

15



--------------------------------------------------------------------------------

(c) Section 5(c) shall be substituted as follows: “The Board may impose a
schedule for vesting of the Stock comprised in the Approved Option and set out
in the Option Agreement (the “Vesting Schedule”) containing only objective
conditions on any Approved Option which they grant preventing its exercise
except to the extent that the Vesting Schedule has been complied with. If, after
the Board have imposed such a condition, events happen which cause them to
consider that it is no longer appropriate, they may vary the Vesting Schedule
provided always that any such amendment may only be one which the Board
reasonably consider will result in a fairer measure of the performance of the
job of the optionee, will ensure that this Plan operates more effectively in the
achievement of its purpose of providing share benefits for employees who
contribute to the prosperity of the Company and will be no more difficult to
satisfy than would have been the case if there had been no such amendment.”

(d) In the third paragraph of Section 3, the words “but acting fairly and
reasonably” shall be added after “in its sole discretion” and the words “may be
exercised in full immediately before the consummation of the merger or other
corporate transactions and if not so exercised shall be cancelled at the time of
the consummation of the merger or other corporate transaction” shall be
substituted for the words “shall be converted into the right to receive an
amount of cash” to the end of the paragraph.

(e) Section 5(e) shall be substituted as follows: “No Approved Option shall be
transferable other than to the personal representatives of an optionee. No
Approved Option shall be assigned or used as a charge and any purported
transfer, assignment or charge shall cause the Approved Option immediately to
lapse”.

(f) In the event of the optionee’s death an Approved Option granted pursuant to
this Schedule A must be exercised within twelve months of the optionee’s death
whereupon, to the extent it has not been exercised, such Approved Option shall
lapse.

(g) No Approved Option granted under this Schedule A may be exercised at any
time if the holder of such option is precluded from participating under this
Schedule A by paragraph 9 of Schedule 4 to ITEPA.

(h) The retirement age for the purposes of paragraph 35A of Schedule 4 to ITEPA
is 55.

(i) Sections 5(j),(k), (l) and for the avoidance of doubt Section 5(m) of the
Plan shall not apply to Approved Options granted under this Schedule A. For the
avoidance of doubt, Approved Options granted under this Schedule A shall
automatically be exercisable by virtue of being involuntary termination without
cause when the optionee’s employment ceases by reason of redundancy within the
meaning of the Employment Rights Act 1996.

(j) Within 30 days of the receipt of a written notice (in the form prescribed by
the Company) duly signed by the optionee together with their option certificate
and the full purchase price of the Stock being acquired pursuant to the exercise
of their option the Company shall procure that the optionee acquires the Stock
in respect of which the Approved Option has been validly exercised by
(i) allotting Stock to the optionee; or (ii) procuring the transfer of Stock to
the optionee and shall issue a definitive certificate or other evidence of title
(whether paper or electronic) for the Stock acquired pursuant to the exercise of
the option. Alternatively, the optionee may exercise his options pursuant to
Section 5(d) of the Plan, although Section 5(d)(i) shall not apply to Approved
Options, (and Section 5(d)(ii) shall only apply with the consent of the
optionee).

(k) Stock issued pursuant to this Schedule A shall rank pari passu with the
issued Stock and the Company shall at all times keep available sufficient Stock
to satisfy the exercise of, to the full extent possible, all Approved Options
granted pursuant to this Schedule A which have neither lapsed nor become fully
exercisable.

(l) If an acquiring company:

(i) obtains Control of the Company as a result of making (a) a general offer to
acquire the whole of the issued ordinary share capital of the Company which is
made on a condition such that if it is satisfied the person making the offer
will have Control of the Company, or (b) a general offer to acquire all the
shares in the Company which are of the same class as the Stock which may be
acquired by the exercise of the Approved Options granted under this Plan;

 

16



--------------------------------------------------------------------------------

(ii) obtains Control of the Company in pursuance of a compromise or arrangement
sanctioned by a court under provisions closely comparable to section 425 of the
UK Companies Act 1985; or

(iii) becomes bound or entitled to acquire shares in the Company under
provisions closely comparable to Part 28 of the UK Companies Act 2006.

any optionee may at any time within the appropriate period (which expression
shall be construed in accordance with paragraph 26(3) of Schedule 4 to ITEPA),
by prior agreement with the acquiring company and HM Revenue & Customs, release
any Approved Option granted under this Plan which has not lapsed (the “Old
Option”) in consideration of the grant to him of an option (the “New Option”)
which (for the purposes of that paragraph) is equivalent to the Old Option but
relates to shares in a different company (whether the acquiring company itself
or some other company falling within paragraph 16(b) or (c) of Schedule 4 to
ITEPA).

The New Option shall not be regarded for the purposes of Section A3(k) above as
equivalent to the Old Option unless the conditions set out in paragraph 27(4) of
Schedule 4 are satisfied, but so that the provisions of this Plan shall for this
purpose be construed as if:

(i) the New Option were an option granted under this Plan at the same time as
the Old Option;

(ii) the expression the “Company” was defined as “the company whose shares may
be acquired by the exercise of Options granted under this Plan”.

(m) Section 13(a) of the Plan shall not apply to Approved Options granted under
this Schedule A other than to comply with US federal or state securities law.
Section 13(d) only applies to the extent that the optionee has not already
provided an amount of money to cover the tax payable.

(n) Section 13(d) of the Plan shall apply as if the references to United States
taxation applied to UK taxation and National Insurance contributions, provided
that the references to settling a liability in Stock shall only apply if the
optionee has agreed to such method of deduction. This facility is restricted to
Stock acquired by the exercise of options granted under this Schedule A.

(o) Participation in this Plan by an optionee is a matter entirely separate from
any pension right or entitlement he may have and from his terms or conditions of
employment with any participating company and participation in this Plan shall
in no respects whatever affect in any way an optionee’s pension rights or
entitlement or terms or conditions of employment with any participating company.
In particular (but without limiting the generality of the foregoing words) any
optionee who leaves employment with any participating company shall not be
entitled to any compensation for any loss of any right or benefit or prospective
right or benefit under this Plan which he might otherwise have enjoyed whether
such compensation is claimed by way of damages for wrongful dismissal or breach
of contract by way of compensation for loss of office or otherwise howsoever.

(p) Any discretion exercisable under either the Plan or this Schedule A by the
Company, any Subsidiary or Affiliate or any body thereof shall be applied fairly
and reasonably.

 

17



--------------------------------------------------------------------------------

Section A4. Amendments And Termination.

No amendments to this Schedule A (including any provision of the Plan which is
incorporated within this Schedule A) pursuant to Section 11 which fall within
the definition of a key feature within the meaning of paragraph 30(4) of
Schedule 4 to ITEPA shall have effect until the approval of HM Revenue and
Customs has been obtained in respect thereof. This Section A4 shall not however
restrict the general power of the Board to amend the Plan where the amendment
will not apply to this Schedule A.

No assurance or warranty is given by the Company that the tax favourable
treatment of Approved Options will apply on exercise of the option or that any
corporate restructuring or merger or other corporate activity will permit tax
favourable treatment to apply.

 

18